Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the use in the following Registration Statements of 1st Constitution Bancorp: Form S-3 File No. 333-183352 Form S-3 File No. 333-157012 Form S-8 File No. 333-184412 Form S-8 File No. 333-143188 Form S-8 File No. 333-132474 Form S-8 File No. 333-98177 Form S-8 File No. 333-188843 of our report dated March 22, 2013, related to the consolidated financial statements of Rumson-Fair Haven Bank & Trust Company, which appears in this Current Report on Form 8-K/A of 1st Constitution Bancorp dated April 25, 2014. /s/ ParenteBeard LLC Clark, New Jersey April 25, 2014
